The record supports the claim of the attorney for the children that the professional opinion he formed as to the impairment of the children, which reflected his unfavorable judgment of plaintiffs character and influence, was a result of his interactions with the parties during the course of his representation *671and his consideration of the conclusions in the forensic report and proof of plaintiffs conduct. His advocacy of the children’s best interests based on that opinion was a proper exercise of his authority and does not form a basis for his disqualification (see Matter of Carballeira v Shumway, 273 AD2d 753 [2000], lv denied 95 NY2d 764 [2000]). We reject plaintiffs contention that the attorney was impermissibly biased against her.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Catterson, Moskowitz, Richter and Manzanet-Daniels, JJ.